SHAREHOLDERS’ AGREEMENT

by and among

EDN SOVINTEL LLC

and

SFMT CIS INC.

and

INURE ENTERPRISES LTD.

and

ZAO CORTEC

Dated as of February 22, 2007

1

TABLE OF CONTENTS

         
 
      Page
 
        ARTICLE I DEFINITIONS AND INTERPRETATION
   
 
       
1.1.
  Definitions.  

 
     

1.2.
  Interpretation.  

 
     


      ARTICLE II GENERAL PROVISIONS

 
   
2.1.
  Status of the Company.
 
   
2.2.
  Subsidiaries.
 
   

      ARTICLE III BUSINESS AND MANAGEMENT OF BUSINESS

 
   
3.1.
  Management of Business.
 
   
3.2.
  Agreement Concerning Provision of Services.
 
   
3.3.
  Forecast.
 
   
3.4.
  Financing.
 
   

      ARTICLE IV CORPORATE GOVERNANCE

 
   
4.1.
  Shareholders’ Meetings; Board’s Meetings.
 
   
4.2.
  Voting.
 
   
4.3.
  Reserved Matters.
 
   
4.4.
  Board of Directors.
 
   
4.5.
  Executive Officers.
 
   
4.6.
  Books and Records.
 
   

      ARTICLE V SHARE TRANSFERS

 
   
5.1.
  Right of First Refusal.
 
   
5.2.
  Tag-Along Rights.
 
   
5.3.
  Liens.
 
   
5.4.
  Transfers Void.
 
   

      ARTICLE VI PRE-EMPTION RIGHTS AND LISTING

 
   
6.1.
  Pre-emption Rights.
 
   
6.2.
  Listing.
 
   

     
ARTICLE VII CHANGES IN SHARES
 

 
    ARTICLE VIII REPRESENTATIONS AND WARRANTIES OF INURE

 
   
8.1.
  Organization; Standing.
 
   
8.2.
  Power and Authority.
 
   
8.3.
  Authorization.
 
   
8.4.
  Binding Obligation.
 
   
8.5.
  Non-Contravention.
 
   

      ARTICLE IX REPRESENTATIONS AND WARRANTIES OF BUYER

 
   
9.1.
  Organization, Standing and Authority.
 
   
9.2.
  Power and Authority.
 
   
9.3.
  Binding Obligation.
 
   
9.4.
  Authorization.
 
   
9.5.
  Non-Contravention.
 
   

      ARTICLE X TERM AND TERMINATION

 
   
10.1.
  Term.
 
   
10.2.
  Termination.
 
   
10.3.
  New Shareholders’ Agreement.
 
   

      ARTICLE XI MISCELLANEOUS

 
   
11.1.
  Entire Agreement.
 
   
11.2.
  Confidentiality.
 
   
11.3.
  Notices.
 
   
11.4.
  Successors and Assigns; No Agency.
 
   
11.5.
  Performance by Affiliates of the Parties.
 
   
11.6.
  Specific Performance.
 
   
11.7.
  Further Assurances.
 
   
11.8.
  Amendment.
 
   
11.9.
  Breach.
 
   
11.10.
  Remedies.
 
   
11.11.
  Non-waiver.
 
   
11.12.
  Attorneys’ Fees.
 
   
11.13.
  Indemnification for Breach of Representations and Warranties.
 
   
11.14.
  Indemnification of Parties.
 
   
11.15.
  Conflict with Organizational Documents.
 
   
11.16.
  Governing Law.
 
   
11.17.
  Dispute Resolution.
 
   
11.18.
  Severability.
 
   
11.19.
  Counterparts.
 
   

Exhibit A: List of Entities used in Business

Exhibit B: Business Plan

Exhibit C: Fair Value Determination Procedure

2

SHAREHOLDERS’ AGREEMENT

THIS SHAREHOLDERS’ AGREEMENT (this “Agreement” or this “Shareholders’
Agreement”) is entered into as of February 22 , 2007 and shall become effective
(the “Effective Date”) on the Closing Date, as defined below, by and among

(i) EDN SOVINTEL LLC, a limited liability company organized and existing under
the laws of the Russian Federation, with its principal offices at 1,
Kozhevnichesky Proezd, 2nd floor, Moscow, 115114, Russia (“Buyer”);

(ii) SFMT CIS INC., a company organized and existing under the laws of the state
of Delaware, with its principal offices at 2831 29th Street, NW Washington, D.C.
20008, USA (“SFMT”) and wholly owned by Golden Telecom, Inc., a company
organized and existing under the laws of Delaware, with its principal offices at
2831 29th Street, NW Washington, D.C. 20008, USA (“Parent”);

(iii) INURE ENTERPRISES, Ltd., a company organized and existing under the laws
of the Republic of Cyprus (“Inure”), with its principal offices at Diagoru 4,
Kermia Building, 6th floor, office 601 Nicosia P.C. 1097, Cyprus;

(iv) ZAO CORTEC, a closed joint stock company organized and existing under the
laws of the Russian Federation (the “Company”), with its principal offices at
30/15 Ryazansky Prospect, Moscow, 109428, Russian Federation; and

Buyer, Inure, SFMT and the Company are referred to collectively as the “Parties”
and Buyer, Inure and their permitted transferees who become party to this
Shareholders’ Agreement are referred to collectively as the “Shareholders.”

RECITALS

A. Immediately prior to the consummation of the Acquisition (as defined below),
Inure was the legal, record, and beneficial owner of 99 (ninety-nine) ordinary
registered shares, with a nominal value of 75.9 (seventy-five decimal nine)
Rubles per share of the Company representing 99% (ninety-nine percent) of all
issued and outstanding shares of capital stock of the Company and Rambert
Management Limited, a company organized and existing under the laws of the
British Virgin Islands (“RML”), was the legal, record and beneficial owner of 1
(one) such share of the Company.

B. Dawn Key Limited, a company organized and existing under the laws of the
British Virgin Islands (“DKL”), is the legal, record and beneficial owner of
21,682,830 (twenty one million sixty hundred eighty two thousand eight hundred
thirty) shares, representing on the Closing Date 71.11% (seventy-one decimal
eleven percent) of all issued and outstanding shares of capital stock of Inure;

C. Ansley Financial Holdings Ltd., a company organized and validly existing
under the laws of the British Virgin Islands (“Ansley”), is the legal, record
and beneficial owner of 8,808,621 (eight million eighty hundred eight thousand
and six hundred twenty one) shares of the issued and outstanding capital stock
of Inure, representing on the Closing Date 28.89% (twenty-eight decimal
eighty-nine percent) of all of the issued and outstanding shares of capital
stock of Inure.

D. Pursuant to a Stock Purchase Agreement, dated as of February 22, 2007, among
Buyer, Parent, Inure and RML (the “Stock Purchase Agreement”), Inure and RML
(the “Sellers”), are selling to Buyer and Buyer is purchasing the Transferred
Shares (as defined in the Stock Purchase Agreement) from the Sellers, all upon
the terms and subject to the conditions set forth in the Stock Purchase
Agreement (the “Acquisition”).

E. Upon consummation of the Acquisition, Inure shall own 49% (forty-nine
percent) of the issued and outstanding shares of the Company and Buyer shall own
51% (fifty-one percent) of the issued and outstanding shares of the Company.

F. The Company fully owns directly or indirectly all of the legal entities
involved in the Business (as defined below) listed on Exhibit A.

G. The Parties have determined that it is in their respective best interests to
enter into this Shareholders’ Agreement with respect to the operation and
management of the Company and the acquisition and disposition of all and any
shares or other equity interest in the Company (the "Shares”).

H. The Parties wish to establish: (i) certain rights and obligations of Buyer
and Inure in respect of their ownership of the Shares; and (ii) certain
agreements with respect to the management, control, funding, operation and
ownership of the Company, the Subsidiaries (as defined below), their Affiliates
(as defined below), the Business and related matters.

NOW, THEREFORE, in consideration of the foregoing and the mutual terms,
covenants and conditions set forth below, the Parties agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1. Definitions.

For the purposes of this Agreement and in addition to the terms defined in the
Recitals and Preamble hereof, the following terms shall have the following
meanings:

"Acquisition” has the meaning set forth in Recital D.

"Advisor” has the meaning set forth in Section 6.2(d).

"Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

"Agreement” has the meaning set forth in the Preamble.

"Ansley” has the meaning set forth in Recital C.

"Auditor” has the meaning set forth in Section 4.6(b).

"Board” means the Board of Directors of the Company.

"Business” means the business of the Company and its Subsidiaries as carried out
at the date of this Agreement.

"Business Plan” means the indicative annual business plans for the years 2007
and 2008 attached as Exhibit B.

"Buyer” has the meaning set forth in the Preamble.

"Buyer Director” has the meaning set forth in Section 4.4(a).

"Capital Expenditures” means payments made, or obligations to make future
payments, for long-term assets, including property, plant and equipment and
intangible assets delivered to a Person or any of its subsidiaries, or
pre-payments for such long-term assets less internal labor and material costs
associated with developing plant and equipment.

"Chairman” has the meaning set forth in Section 4.4(b).

"Charter” has the meaning set forth in Section 2.1.

"Closing Date” has the meaning set forth in the Stock Purchase Agreement.

"Company” has the meaning set forth in the Preamble.

"Confidential Information” has the meaning set forth in Section 11.2(e).

"Consolidation” has the meaning set forth in Section 4.3(c).

"Directors” has the meaning set forth in Section 4.4(a).

"Disclosing Party” has the meaning set forth in Section 11.2(e).

"DKL” has the meaning set forth in Recital B.

"EBITDA” means operating earnings before implementation of the adjustment
described in Financial Accounting Standards Board Staff Accounting Bulletin 101
and before interest, taxes, depreciation and amortization, based upon the
results of a Person prepared in accordance with US GAAP and, in any case, after
deducting any amounts resulting from capitalization of internal labor and
material costs associated with developing plant and equipment.

"Effective Date” has the meaning set forth in the Preamble.

"Fair Value” means the fair value of the Shares of which the fair value is to be
determined in the events provided for in this Agreement and in accordance with
the procedure set forth in Exhibit C.

"IFRS” means international financial reporting standards.

"Initial Period” has the meaning set forth in Section 1 of Exhibit C.

"Inure” has the meaning set forth in the Preamble.

"Inure Director” has the meaning set forth in Section 4.4(a).

"Inure Listing Shares” has the meaning set forth in Section 6.2(f).

"JSC Law” means the Russian Federation Law 1 208-FZ “On Joint Stock Companies,”
dated December 26, 1995, as the same is amended from time to time.

"Lien” means any charge or claim, community property interest, condition,
equitable interest, lien (statutory or otherwise), encumbrance, option, proxy,
pledge, security interest, mortgage, right of first refusal, right of first
offer, retention of title agreement, or restriction of any kind or nature,
including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership.

"Listing” has the meaning set forth in Section 6.2(a).

"Listing Notice” has the meaning set forth in Section 6.2(f).

"Offer Notice” has the meaning set forth in Section 5.1(b)(i).

"Offer Terms” has the meaning set forth in Section 5.1(b)(i)(5).

"Offeree Shareholders” has the meaning set forth in Section 5.1(a).

"Offering Shareholder” has the meaning set forth in Section 5.1(a).

"Offering Price” has the meaning set forth in Section 5.1(b)(i)(4).

"Ongoing Funding” means all funding requirements in respect of the Company and
the Subsidiaries.

"Organizational Documents” has the meaning set forth in Section 2.2.

"Panel” has the meaning set forth in Section 6.2(d).

"Parent” has the meaning set forth in the Preamble.

"Permitted Transferee” has the meaning set forth in Section 5.1(e).

"Person” means any individual, firm, partnership, joint venture, trust,
corporation, limited liability entity, unincorporated organization, estate or
other entity (including any governmental entity).

"Proposed Purchaser” has the meaning set forth in Section 5.1(b)(i)(2).

"Pro Rata Portion” has the meaning set forth in Section 5.2(a).

"RAS” has the meaning set forth in Section 4.6(a).

"Receiving Party” has the meaning set forth in Section 11.2(e).

"Recipient” has the meaning set forth in Section 11.2(b).

"Reserved Matters” has the meaning set forth in Section 4.3(a).

"Right of First Refusal” has the meaning set forth in Section 5.1(a).

"RML” has the meaning set forth in Recital A.

"SEC” means United States Securities and Exchange Commission.

"SFMT” has the meaning set forth in the Preamble.

"Shareholder Loan” has the meaning set forth in Section 3.4(b).

"Shareholders’ Agreement” has the meaning set forth in the Preamble.

"Stock Purchase Agreement” has the meaning set forth in Recital D.

"Shares” has the meaning set forth in Recital G.

"Subsidiaries” means the companies listed in Exhibit A and such other entities
of which more than fifty percent (50%) of the shares or interests are acquired
by the Company after the Effective Date.

"Surviving Provisions” means Article 1 and Sections 11.1 through 11.4
(inclusive), 11.10 and 11.15 through 11.18 (inclusive).

"Tag-Along Notice” has the meaning set forth in Section 5.2(a).

"Termination” has the meaning set forth in Section 10.2.

"Transfer” means any direct or indirect sale, exchange, transfer (including,
without limitation, any transfer by gift or operation of law, or any transfer of
an economic interest in any derivative security of any Share), assignment,
distribution or other disposition, or issuance or creation of any option or any
voting proxy, voting trust or other voting agreement in respect of any Person or
instrument (including, without limitation, any of the Shares), whether in a
single transaction or a series of related transactions, including, without
limitation, the direct or indirect enforcement or foreclosure of any Lien,
pledge, security interest or similar encumbrance.

"Trigger Date” means the date on which a decision to issue new Shares shall have
been made by the Company.

"US GAAP” means accounting principles generally accepted in the United States,
consistently applied.

"VTB” means OAO Vneshtorgbank, a commercial bank organized and existing as a
open joint stock company under Russian law.

1.2. Interpretation.

In this Shareholders’ Agreement:

(a) The masculine, feminine and neuter genders and the singular and the plural
shall be deemed to include one another, as appropriate;

(b) a reference to an amount in US Dollars shall also mean a reference to an
equivalent thereof in any other currency;

(c) “control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract or otherwise;

(d) the captions used are for convenience of reference only and are not a part
of this Shareholders’ Agreement and do not in any way limit or amplify the terms
and provisions hereof; and

(e) any references herein to a particular Section, Exhibit or Schedule means a
Section of, or an Exhibit or Schedule to, this Shareholders’ Agreement unless
another agreement is specified.

ARTICLE II

GENERAL PROVISIONS

2.1. Status of the Company.

The Parties agree that the Company shall operate the Business, and shall be
governed by (a) the provisions of its charter, which shall be amended to reflect
this Shareholders’ Agreement (the "Charter”) as such may be amended from time to
time in accordance with the provisions thereof and hereof and (b) this
Shareholders’ Agreement. Subject to compliance with applicable law, the
Shareholders shall cause the Company to take any and all actions necessary to
effectuate the terms and conditions of this Shareholders’ Agreement.

2.2. Subsidiaries.

(a) The Parties agree that the terms and conditions of this Shareholders’
Agreement, where relevant, shall apply to the Subsidiaries and that no decision,
corporate action or any transaction shall be made, taken or entered into by any
Subsidiary in breach of the terms of this Shareholders’ Agreement. The Parties
acting through the Company and the relevant Subsidiaries shall procure that the
relevant changes or modifications are made to the articles of association,
charters, foundation or partnership agreements and any other organizational
documents (“Organizational Documents”) of the Company and the Subsidiaries to
give full effect to the provisions and spirit of this Shareholders’ Agreement.

(b) The voting and other rights attributable to the shares in the Subsidiaries
shall be exercised pursuant to the Board’s decision approved in accordance with
its normal procedures.

ARTICLE III

BUSINESS AND MANAGEMENT OF BUSINESS

3.1. Management of Business.

The Parties agree to manage and finance the Business and the Company and the
Subsidiaries as reflected in the Business Plan. Any business plan or financing
plan for any period after expiration of the Business Plan or any modifications
to the Business Plan shall be approved by the Board in accordance with its
standard procedures.

3.2. Agreement Concerning Provision of Services.

The Parties agree that the services purchased by (a) the Company and its
Subsidiaries and (b) Buyer and its Affiliates following the Effective Date from
one another shall:

(a) be provided on an arm’s length basis on commercial terms; and

(b) be at the rates specified for each such type of service in the relevant
interconnect agreement(s) (subject to adjustments from time to time to take into
account the then current market prices and applicable rules and regulations).

Nothing in this Section 3.2 or in the Business Plan is intended to constitute
any price fixing or any restriction on competition in the relevant market.

3.3. Forecast.

The Parties agree that the expansion of the operation of the business of the
Company following the Effective Date shall include the matters set forth in the
Business Plan and the Parties agree to use their respective reasonable efforts
to cause the Company to achieve the objectives set forth in the Business Plan.

3.4. Financing.

(a) The Shareholders shall procure that the Company shall, and the Company
shall, apply any contributions made by the Shareholders in connection with
Ongoing Funding solely for the benefit of the business of the Company and each
Subsidiary and in accordance with the provisions of the Business Plan to achieve
financial objectives.

(b) Shareholders are not obliged to provide any Ongoing Funding (by means of
equity contributions, or loans provided by the Shareholder (each, a “Shareholder
Loan”), or security with respect to third parties’ financing) unless such
Ongoing Funding is agreed by the Shareholders according to the relevant
corporate governance rules or provided for in the Business Plan.

(c) Ongoing Funding shall be met as follows:

(i) first, from the Company and relevant Subsidiary’s available cash in the
relevant calendar year;

(ii) second, if funds obtained under clause (i) are insufficient to cover
Ongoing Funding as provided in the Business Plan, then from unsecured
third-party debt, provided that in the event any third-party unsecured debt is
offered to the Company as contemplated in this Section 3.4(c)(ii), then upon
receiving from a potential lender a termsheet or similar description of the
terms of the proposed debt financing and prior to the Company entering into any
binding agreement with respect to such debt, each Shareholder shall have the
right (exercisable within five (5) Business Days after notice of the proposed
unsecured borrowing by the Company is provided by the Company to each
Shareholder) to extend all or a portion of such debt to the Company on
substantially the same terms. In the event more than one Shareholder desires to
extend such debt to the Company, such debt shall be allocated pro rata between
the Shareholders based on their holdings in the Company;

(iii) third, if funds obtained under clauses (i) and (ii) are insufficient to
cover Ongoing Funding as provided in the Business Plan, then from Shareholder
Loans, provided that (A) the Buyer and Inure shall have the option to
participate pro rata (based on their holdings in the Company) in such
Shareholder Loans to the extent necessary to meet the Ongoing Funding of the
Company set out in the Business Plan, and any Shareholder Loans in excess of
such amount shall be at the sole discretion of the relevant Shareholder; (B) the
terms of the Shareholder Loans shall be substantially similar to the terms of
the latest unsecured debt obtained by the Company from a third party on an arm’s
length basis, and (C) the terms and conditions for each such Shareholder Loan
entered into in connection with the same Ongoing Funding shall be on the same
commercial terms; and

(iv) fourth, if funds obtained under clauses (i), (ii) and (iii) are
insufficient to cover the amount of Ongoing Funding (but only when Ongoing
Funding exceeds the amount provided for in the Business Plan), then through
equity contributions by the Shareholders pro rata to their shareholdings in the
Company, provided, however, that both Buyer and Inure shall have extended
Shareholder Loans under clause (iii) above.

(d) If it is agreed by the Shareholders that Ongoing Funding is to be provided
by equity contributions, and a Shareholder fails to subscribe or pay for the
newly issued Shares prior to the expiration of the relevant subscription period
subject to applicable Russian company laws, such unsubscribed or unpaid for
Shares (or any part thereof) may be acquired by the other Shareholder, failing
which, the Board, in accordance with its standard procedures, may authorize the
sale of such Shares to a third Person, approved by a non-defaulting Shareholder.
The defaulting Shareholder shall have no rights under Sections 5.1 or 6.1 in
respect of the Shares it shall have failed to subscribe or pay for.

(e) Other than in accordance with Section 5.3, no Shareholder shall be entitled
to establish any Lien on the subscribed Shares.

ARTICLE IV

CORPORATE GOVERNANCE

4.1. Shareholders’ Meetings; Board’s Meetings.

Meetings of the Shareholders and the Board shall be held as necessary but not
less frequently than required by Russian company laws. The matters related to
the convocation, notice and agenda of such meetings shall be as provided for in
the Charter, provided that to the extent consistent with Russian company laws,
the participation of at least one Inure Director and one Buyer Director shall be
required for any meeting of the Board to be quorate and if any such Director has
been duly notified of the meeting but fails to participate for any reason, the
meeting shall be deemed quorate when reconvened with or without the
participation of at least one Inure Director.

4.2. Voting.

Except as set forth in Section 4.3, the decisions of the Board shall be taken by
majority vote of Directors present at any duly convened meeting having a quorum.

4.3. Reserved Matters.

(a) Subject to any mandatory provisions of Russian law, the following decisions
(“Reserved Matters”) shall require either (i) the affirmative vote of holders of
seventy percent (70%) of the Shares entitled to vote on the matter at a general
or extraordinary meeting of shareholders at which a quorum is represented or
(ii) the affirmative vote of at least five (5) Directors:

(i) changes to the Charter or other Organizational Documents of the Company or
the Subsidiaries (except where the equity contributions are required to be
provided by operation of Section 3.4(c)(iv), in which case the necessary changes
to the Charter should not qualify as a Reserved Matter and each Shareholder
shall vote its shares to authorize such change (to the extent required));

(ii) any proposal to wind up the Company or any Subsidiary or initiation of any
other voluntary proceeding seeking liquidation or reorganization thereof;

(iii) any material change in the nature or scope of the Business;

(iv) any “major transaction” of the Company or any Subsidiary as this term is
defined under the JSC Law;

(v) any issuance of shares or securities convertible into shares, creation of
any options to subscribe for or acquire such shares or redemption of shares, any
increase or decrease of the charter capital or other change in the capital
structure in each case relating to the Company or the Subsidiaries, including in
each case the terms of each such change;

(vi) any distribution of dividends by the Company;

(vii) the merger or any corporate reorganization or restructuring of the Company
or the Subsidiaries, any joint venture or partnership or acquisition of a
material part of the assets of the Company or the Subsidiaries or any
transaction for the acquisition of equity interest in another company; and

(viii) any transaction by the Company or any Subsidiary with any Shareholder or
any Affiliate (other than the Company and its Subsidiaries) of any of the
Shareholders and any “interested party transaction” of the Company or any
Subsidiary as this term is defined under the JSC Law.

(b) In determining whether any of the Reserved Matters described above requires
the approval of the Shareholders as aforesaid, a series of related transactions
that, when aggregated, exceed the figure specified in the relevant paragraph
above shall be construed as a single transaction requiring such Shareholder
approval.

(c) The Parties agree that in no event shall Reserved Matters include any matter
that would disallow Parent from fully consolidating the Company and its
Subsidiaries in Parent’s financial statements in accordance with US GAAP and/or
SEC rules (the "Consolidation”).

4.4. Board of Directors.

(a) Board Composition. The Board shall be comprised of seven (7) directors
(“Directors”). The Directors shall be elected by cumulative vote, and removed by
the Shareholders in accordance with Russian company laws. For so long as their
shareholding remain unchanged from the closing of the Acquisition, each
Shareholder agrees to take all actions necessary from time to time (including,
without limitation, the voting of Shares, the execution of written consents, the
calling of special meetings, the removal of Directors, the filling of vacancies
on the Board, the waiving of notice of and attendance at meetings, the amendment
of the Charter and the like) to procure that four (4) Directors are elected from
the candidates nominated by the Buyer (each Director so nominated and elected, a
“Buyer Director”) and three (3) Directors are elected from the candidates
nominated by Inure (each Director so nominated and elected, an “Inure
Director”).

(b) Chairman of the Board. The Parties shall procure that the first chairman of
the Board (the “Chairman”) shall for the first year be Mr. Alexander Mamut.

(c) Shareholder Information. Each Director shall be permitted to pass any
information it obtains in its capacity as a Director to its nominating
Shareholder. Each Shareholder shall be required to keep such information
confidential.

4.5. Executive Officers.

The Company, its Subsidiaries and the Business shall be run by respective
executive officers, including a president and a general director. The
nomination, election, removal and authorities of the executive officers shall be
in accordance with the Charter and, where applicable, the Organizational
Documents and applicable Russian company laws.

4.6. Books and Records.

(a) The books and records of the Company and the Subsidiaries shall be
maintained, and the financial statements of the Company shall be prepared, in
accordance with (1) generally accepted accounting principles in the Russian
Federation (“RAS”) and (2) US GAAP, consistently applied.

(b) The Board or its audit committee shall appoint an independent licensed
public accounting firm (the “Auditor”) to perform an annual audit of the Company
and its Subsidiaries’ consolidated financial statements and quarterly reviews of
the Company and its Subsidiaries’ consolidated financial statements in
accordance with US GAAP. If required by the Board, the Auditor will perform an
audit and/or quarterly reviews of the financial statements prepared in
accordance with RAS.

(c) Buyer shall procure that the Company shall, and the Company shall, provide
Inure (at no expense to Inure) and Inure’s Permitted Transferees (provided that
Inure or such Permitted Transferee owns more than twenty percent (20%) of the
Shares) with all information which Inure or such Permitted Transferee reasonably
requires (including, without limitation, reconciliation from US GAAP to IFRS) to
prepare its annual IFRS financial statements.

ARTICLE V

SHARE TRANSFERS

A Shareholder may only Transfer its Shares in accordance with the provisions of
this Article V (except that if any Shareholder is including its shares in the
Listing, such Transfer shall not be subject to this Article V):

5.1. Right of First Refusal.

(a) Right of First Refusal. Subject to mandatory provisions of Russian company
laws, before any Shares held by any Shareholder (the "Offering Shareholder”) may
be sold to any third party, the other Shareholders or their assignees
(the "Offeree Shareholders”) shall have a right of first refusal (the “Right of
First Refusal”) to purchase the Shares at the Offering Price in accordance with
the terms and conditions set forth in this Article V.

(b) Notice of Proposed Sale. Upon the receipt of an arm’s length bona fide offer
from a third party, the Offering Shareholder shall:

(i) deliver to the Offeree Shareholder a written notice (the “Offer Notice”)
stating



  (1)   the bona fide intention of the Offering Shareholder to sell the Shares;



  (2)   the name of each proposed purchaser (the “Proposed Purchaser”) and their
beneficial owners (save where a proposed transferee is a publicly traded
company);



  (3)   the number of Shares to be sold to each Proposed Purchaser;



  (4)   the price for which the Offering Shareholder proposes to sell the Shares
(the “Offering Price”), which Offering Price shall be a cash offer in a freely
convertible currency; and



  (5)   all other terms and conditions of the proposed sale (“Offer Terms”); and

(ii) irrevocably offer the Shares at the Offering Price and on the Offer Terms
to the Offeree Shareholders.

(c) Exercise of Right of First Refusal. At any time within forty-five (45) days
after receipt of the Offer Notice, the Offeree Shareholders may, by giving
written notice to the Offering Shareholder, elect to purchase and, within
forty-five (45) days of such notice, enter into a binding agreement or obtain a
waiver and take all measures required to purchase all, but not less than all, of
the Shares proposed to be transferred to any one or more of the Proposed
Purchasers. The purchase price for the Shares purchased shall be the Offering
Price, and the terms and conditions shall be identical in all material respects,
to the extent possible, to the Offer Terms.

(d) Offering Shareholder’s Right to Sell. If all of the Shares proposed in the
Offer Notice are not purchased by the Offeree Shareholders and/or their
assignees as provided in this Section 5.1, then the Offering Shareholder may
sell such Shares to the Proposed Purchaser at the Offering Price and on the
Offer Terms, provided that such sale shall be made subject to Section 5.2 and is
consummated within one hundred eighty (180) days after the date of the Offer
Notice and provided further that any such sale is effected in accordance with
any applicable law or regulation and, upon the remaining Shareholders’ request,
the Proposed Purchaser agrees in writing that the provisions of this
Shareholders’ Agreement shall apply to the Proposed Purchaser. If the Shares
described in the Offer Notice are not transferred to the Proposed Purchaser
within said one hundred eighty (180) day period, a new Offer Notice shall be
required and the Offeree Shareholder shall again be offered the Right of First
Refusal before any Shares held by the Offering Shareholder may be sold. All
Shareholders hereby agree to make any and all modifications to the Charter if
required to effectuate the provisions of this Article V.

(e) Exception for Certain Sales. Anything to the contrary contained in this
Section 5.1 notwithstanding, the Parties agree that the Offeree Shareholder
shall not exercise its Right of First Refusal and shall grant the Offering
Shareholder its duly executed waiver of the Right of First Refusal in compliance
with Russian company laws to the sale of any or all of the Shares to an
Affiliate of the Offering Shareholder (“Permitted Transferee”) provided that

(i) such Affiliate executes a counterpart of this Shareholders’ Agreement,

(ii) such Affiliate shall assume joint and several liability with such Offering
Shareholder under the Stock Purchase Agreement, and

provided further that if such Affiliate ceases to be an Affiliate of the
Offering Shareholder, it shall be required to immediately transfer the Shares
back to the Offering Shareholder.

(f) Reorganization Into an Open Joint Stock Company. If and when the Company is
reorganized into an open joint stock company and if, at the time such
reorganization becomes effective, the JSC Law does not permit the Right of First
Refusal to be established in an open joint stock company, then the preceding
provisions of this Section 5.1 shall no longer apply.

5.2. Tag-Along Rights.

(a) If the Buyer or any of its Permitted Transferees issues an Offer Notice to
Inure in respect of the proposed Transfer by Buyer or its Permitted Transferees,
and if the Transfer of the Shares proposed in such Offer Notice will (in the
aggregate with prior Transfers of the Shares by Buyer or its Permitted
Transfers) be equal to or greater than fifty percent (50%) plus one (1) Share
out of all the issued and outstanding Shares, then Inure shall have the right,
in the alternative to exercising its rights under Section 5.1(c) above, at any
time within forty-five (45) days after receipt of the Offer Notice, to give
written notice to Buyer and any relevant Permitted Transferee (a “Tag-Along
Notice”) requesting that the Proposed Purchaser purchase the same percentage of
the Shares held by Inure as constitute the percentage of Shares proposed to be
transferred by Buyer or any of its Permitted Transferees (as the case may be) to
the total number of the Shares held by Buyer and its Permitted Transferees (as
the case may be) (a “Pro Rata Portion”).

(b) The Tag-Along Notice shall specify the number of Shares that Inure desires
to include in the proposed Transfer (but not in excess of the Pro Rata Portion
of Inure’s Shares).

(c) If Inure does not give Buyer the Tag Along Notice in the forty-five (45) day
time period prescribed above, Buyer or its Permitted Transferees (as the case
may be) may Transfer the Shares specified in the Offer Notice to the Proposed
Purchaser identified in, and on the same terms and conditions as are set forth
in, the Offer Notice. If Inure does give Buyer the Tag Along Notice in the
forty-five (45) day time period prescribed above, Buyer shall use commercially
reasonable efforts to cause Inure’s Pro Rata Portion to be acquired by the
Proposed Purchaser at the same time and on the same terms and conditions as are
set forth in the Offer Notice. If the Proposed Purchaser is unwilling or unable
to acquire such additional Shares upon such terms, then Buyer and its Permitted
Transferees (as the case may be) may elect either to cancel such proposed
Transfer or to allocate the maximum number of Shares that such transferee is
willing to purchase pro rata between Buyer and Inure (but pro rata to their
holdings in the Shares) up to the number that Inure has identified in the
Tag-Along Notice but not in excess of Inure’s Pro Rata Portion.

5.3. Liens.

(a) No Shareholder shall be permitted to establish or grant any Lien in respect
of its Shares except for Liens given with the consent of the other Shareholder,
which consent shall not be unreasonably withheld or delayed, and except for
Liens granted to VTB or in connection with an initial (but no subsequent)
refinancing by a reputable financial institution or institutions of the loans
issued by VTB, provided that such exception shall be subject to prior written
notice to each other Shareholder containing the identity of the proposed lender
and a summary of the principal terms.

(b) No Liens over Shares nor any enforcement action related thereto entitle its
holder to any rights under this Agreement.

5.4. Transfers Void.

(a) No Transfer of the Shares shall be permitted except as provided for in this
Article V.

(b) Any purported sale or other Transfer of, the creation of any Lien upon, or
the permitting of any Lien to subsist on, any Shares or any shares of capital
stock of any Subsidiary that is in violation of the provisions of this
Shareholders’ Agreement shall be void and of no force or effect whatsoever, and,
to the extent within the Shareholder’s control, the Shareholder shall not
permit, and shall procure that neither the Company nor any Subsidiary shall
permit, the Organizational Documents to be amended, or the members’ register of
the Company to be modified, to reflect any such event or treat any transferee as
the owner or pledgee of such Shares (as applicable) or any shares of capital
stock of any Subsidiary for any purpose.

ARTICLE VI

PRE-EMPTION RIGHTS AND LISTING

6.1. Pre-emption Rights.

(a) The Shareholders shall have the pre-emptive right to acquire any new Shares
or securities convertible into Shares pro rata to their holdings of the Shares
on the terms provided for in the Charter and relevant provisions of the
applicable Russian company laws (but in any event for the subscription price
which shall be no less than (x) in the case of equity contributions, the Fair
Value of such Shares or other securities convertible into Shares or (y) the
market price, in the case of a Listing or public offering of Shares or
securities convertible into Shares). For the avoidance of doubt, such right
shall be available to the Shareholders where the Company, if recommended by the
Advisor, is issuing new Shares for their inclusion into the Listing.

(b) The pre-emptive rights shall not apply to any issuance of new Shares or
instrument convertible into Shares that are issued in connection with any Board
approved employee benefit plan.

6.2. Listing.

(a) Subject to this Section 6.2, Buyer shall to the extent of its voting rights,
and the Company shall, cause Shares representing at least ten percent (10%) of
the issued and outstanding Shares of the Company on the initial offering date to
be listed and offered in an underwritten public offering on at least one of the
Moscow, London or any U.S. stock market on or before December 31, 2008 (the
“Listing”), provided that, unless otherwise agreed by Buyer in its sole
discretion, only Inure’s Shares shall be included in the Listing and in no event
shall Buyer or the Company be obligated to include any Shares in the Listing.
For the avoidance of doubt, under this Section 6.2 the Buyer shall be obligated
to take any action, including, without limitation, voting to approve and
authorize any action necessary or advisable in order for the Company to fulfill
its obligations under this Section 6.2, including, without limitation, the
replacement of the Board and general director of the Company.

(b) The Company’s and Buyer’s obligations set forth in Section 6.2(a) may only
be postponed:

(i) by the mutual agreement of Buyer and Inure that the Listing is not timely or
feasible due to unfavorable market conditions; or

(ii) if a reputable counsel for the Company produces a formal written legal
opinion (concurred in material respects by counsel for Buyer if Buyer elects to
obtain such an opinion) opining that in such counsel’s good faith professional
judgment the Listing would reasonably be prevented from taking place on each of
the Moscow, London and U.S. stock markets due to non-compliance by the Company
or any Subsidiary with any applicable rules or regulations of the United States
Foreign Corrupt Practices Act, the SEC, NASDAQ or any other applicable rules or
regulations of the relevant stock market.

(c) If the Listing is postponed as provided in Section 6.2(b) above, the Company
and the Buyer shall endeavor to rectify the circumstances on which such
postponement is based as soon as reasonably possible. The Company’s and Buyer’s
obligations set forth in Section 6.2(a) shall be reinstated and become current
as soon as the event or matter giving basis for the postponement of the Listing
pursuant to Section 6.2(b) ceases to exist, and upon such reinstatement, subject
to this Section 6.2 the Listing shall be conducted as soon as reasonably
possible.

(d) A decision as to the best timing, place, structure, and feasibility of the
Listing shall be made based on a recommendation from a reputable equity market
advisor (“Advisor”) to be retained by the Company and selected as follows:
(i) Buyer shall first select a panel of three advisors (the “Panel”) from the
following list: Morgan Stanley, UBS, JP Morgan, HSBC, or Deutsche Bank, and
others as agreed among the Parties, and (ii) Inure shall then select the Advisor
from among the advisors on the Panel, and the Shareholders shall procure that so
selected Advisor be retained by the Company. The Advisor shall also advise as to
which Shares shall be included in the Listing and the type of offering (e.g.,
secondary or primary Shares).

(e) In connection with the Listing, the Shareholders agree that the Shares will
be included into the Listing in the following order of priority:

(i) Inure and its Permitted Transferees shall include Shares in the Listing
representing at least ten percent (10%) of the issued and outstanding Shares
immediately prior to issuance of any new Shares (if any) by the Company for the
Listing; then

(ii) in the event that not all Shares are Listed, Inure shall have a priority
right over Parent and Buyer and their Permitted Transferees to include up to
twenty-five percent (25%) of the total then outstanding Shares in the Listing
(provided such Shares are at such time held by Inure) in priority to the Listing
of the Shares held by Parent/Buyer and their Permitted Transferees; then

(iii) the Company shall be entitled (but only where Buyer agrees to such
issuance in its sole discretion) to include newly issued Shares, in such amount,
as advised by the Advisor, provided that if a Shareholder has exercised its
pre-emptive rights in respect of the newly issued Shares, the proceeds of the
sale of such Shares offered in the Listing acquired by such Shareholder shall be
applied by the Company first towards repayment of the Company’s outstanding
indebtedness to such Shareholder or its Affiliates, if any.

(f) The right of Inure and its Permitted Transferees under Section 6.2(e)(ii)
above may be exercised by Inure by sending to the Company with a copy to Parent
and to Buyer, an irrevocable written notice (“Listing Notice”) no later than
twenty (20) days prior to the Listing date (as such date is determined in the
Listing prospectus, or if there is no such date, a date reasonably determined by
the Board), specifying the number of Inure’s Shares of the Company that Inure
intends to sell through Listing (the "Inure Listing Shares”).

ARTICLE VII

CHANGES IN SHARES

Subject to the Charter and this Agreement, if, from time to time during the term
of this Agreement, there is a dividend of any Shares, stock split or other
change in the character or amount of any of the outstanding Share, or any shares
of capital stock of the Subsidiary, or there is a consolidation, merger or sale
of all, or substantially all, of the assets of the Company or any Subsidiary,
then, in all such events, any and all new, substituted or additional shares of
the Company or any Subsidiary or other property, to which the holders of the
Shares are entitled by reason of ownership of the Shares, shall be immediately
subject to the full provisions of this Shareholders’ Agreement.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES OF INURE

      Inure hereby represents and warrants to each of Buyer and SFMT as follows:

 
   
8.1.
  Organization; Standing.
 
   

The Company is a closed joint stock limited liability company duly organized,
validly existing and in good standing under the laws of the Russian Federation,
having all requisite corporate or other power and authority to carry on its
business as it is currently conducted. Inure is a limited liability company duly
organized, validly existing and in good standing under the laws of Cyprus, with
full power and capacity to enter into this Agreement and perform its obligations
hereunder.

8.2. Power and Authority.

Inure has the requisite power and authority to sign, deliver and perform its
obligations under this Shareholders’ Agreement. The execution, delivery, and
performance of their respective obligations hereunder by Inure of this
Shareholders’ Agreement have been duly authorized by their respective governing
bodies and all requisite corporate and governmental approvals have been
obtained.

8.3. Authorization.

Inure has obtained all necessary authorizations from third parties, including
governmental permits and licenses to enter into this Shareholders’ Agreement and
to perform the activities and transactions contemplated thereby.

8.4. Binding Obligation.

This Shareholders’ Agreement constitutes a valid and binding obligation of
Inure, enforceable in accordance with its terms, except to the extent that such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the rights of creditors generally.

8.5. Non-Contravention.

The execution, delivery and performance of this Shareholders’ Agreement by Inure
will not breach or conflict with (1) any judgment, order or injunction issued by
any court or arbitration any other governmental authority or (2) any contract or
other obligation binding upon it or any of their respective assets.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer and SFMT hereby, jointly and severally, each represent and warrant to
Inure as follows:

9.1. Organization, Standing and Authority.

It is company duly organized, validly existing and in good standing under the
laws of jurisdiction of its organization with full power and capacity to enter
into this Shareholders’ Agreement and perform its obligations hereunder.

9.2. Power and Authority.

It has the requisite power and authority to sign, deliver and perform its
obligations under this Shareholders’ Agreement. The execution and delivery by it
of this Shareholders’ Agreement and the performance by it of its obligations
hereunder, have been duly authorized by its governing body and all requisite
corporate and governmental actions.

9.3. Binding Obligation.

This Shareholders’ Agreement constitutes a valid and binding obligation of it,
enforceable in accordance with its terms, except to the extent that such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the rights of creditors generally

9.4. Authorization.

It is not required to obtain any authorizations from third parties, including
governmental permits and licenses, in order to enter into this Shareholders’
Agreement and to perform the activities and transactions contemplated thereby.

9.5. Non-Contravention.

The execution, delivery and performance of this Shareholders’ Agreement by it
will not breach or conflict with (1) any judgment, order or injunction issued by
any court or arbitration any other governmental authority or (2) any contract or
other obligation binding upon it or any of its respective assets.

ARTICLE X

TERM AND TERMINATION

10.1. Term.

      This Shareholders’ Agreement becomes effective on the Closing Date.

 
   
10.2.
  Termination.
 
   

This Shareholders’ Agreement shall terminate (“Termination”) upon the occurrence
of any of the following:

(a) the unanimous written agreement of the Shareholders;

(b) the dissolution of the Company;

(c) the appointment of a receiver to take possession of all or substantially all
of the assets of the Company, a general assignment by the Company for the
benefit of creditors, or any action voluntarily taken by the Company under any
applicable insolvency or bankruptcy act;

(d) any action involuntarily suffered by the Company under any insolvency or
bankruptcy act, which continues for a period of ninety (90) calendar days;

(e) any Shareholder commits a material breach of this Agreement and such breach
continues unremedied for a period of thirty (30) days after notice thereof has
been served by a non-breaching Shareholder on the breaching Shareholder, in
which case the non-breaching Shareholder may terminate this Shareholders’
Agreement;

(f) any Shareholder commits a material breach of its Title Representations and
Warranties, as defined in the Stock Purchase Agreement, in which case the
non-breaching Shareholder may terminate this Shareholders’ Agreement;

(g) either of Buyer or Inure together with their respective Permitted
Transferees collectively own less than twenty-five percent (25%), or either of
Buyer or Inure or its respective Permitted Transferee owns less than ten percent
(10%) of the Shares, and in such case this Shareholders’ Agreement shall
terminate with respect to the Party whose shareholding in the Company became
less than ten percent (10%) of the issued and outstanding Shares, provided,
however, that such termination shall only apply if there are more than two
(2) Shareholders;

(h) nationalization of the assets, real property of the Company or the
Subsidiaries or the Business by any governmental authority; or

(i) the Listing in which Inure had the opportunity to include all its Shares
owned by it at the time of the Listing in the Listing regardless of whether or
not Inure included all such Shares in such Listing.

10.3. New Shareholders’ Agreement.

Notwithstanding anything to the contrary contained in this Agreement, Inure
shall have a right to effect the transfer of title to all or part of its Shares
to DKL and/or Ansley at any time. The Parties agree not to exercise any rights
of first refusal they may have under this Agreement and/or under Russian Law in
connection with any transfer of Shares from Inure to DKL and/or Ansley. Upon
Inure’s written request made in connection with Inure’s contemplated or actual
transfer of title to all or part of its Shares to DKL and/or Ansley (or to any
other Person, upon Buyer having received evidence to its satisfaction that such
other Person has beneficial owners identical to those of DKL and/or Ansley), the
Parties shall negotiate in good faith and use their respective best efforts to
agree to amend this Agreement to allow DKL and Ansley to become parties to this
Agreement on substantially the same terms as Inure and collectively to have
substantially the same rights under this Agreement as Inure, provided that any
and all undertakings or liabilities of Inure under the Stock Purchase Agreement
or preexisting obligations hereunder shall be assumed in full by DKL and/or
Ansley and the revised shareholder ownership structure of the Company shall not
(1) in any way affect the ability of the Parent to fully consolidate the Company
and its Subsidiaries in Parent’s financial statement in accordance with US GAAP
and/or SEC Rules; (2) diminish the rights of Buyer or SFMT hereunder.

ARTICLE XI

MISCELLANEOUS

11.1. Entire Agreement.

This Shareholders’ Agreement, the Stock Purchase Agreement and the Registration
Rights Agreement and other documents referred to herein and therein, as well as
other documents and agreements executed and entered into pursuant hereto or
thereto, supersede all other agreements, oral or written, made between the
Parties with respect to the subject matter hereof and thereof. All prior or
contemporaneous agreements, representations and understandings of the Parties
are hereby superseded and merged herein and therein.

11.2. Confidentiality.

(a) During the term of this Agreement and for a period of two (2) years after
the date of termination or expiration of this Agreement for any reason
whatsoever the Receiving Party shall:

(i) keep the Confidential Information confidential;

(ii) not disclose the Confidential Information to any other person other than
with the prior written consent of the Disclosing Party or in accordance with
Sections (b) and (c); and

(iii) not use the Confidential Information for any purpose other than the
performance of its obligations under this Agreement.

(b) During the term of this Agreement the Receiving Party may disclose the
Confidential Information to its employees, agents or professional advisors
(including legal advisers) (the "Recipient”) to the extent that it is necessary
for the purposes of this Agreement.

(c) The Receiving Party shall procure that each Recipient is made aware of and
complies with all the Receiving Party’s obligations of confidentiality under
this Agreement as if the Recipient were a party to this Agreement.

(d) The obligations contained in Sections (a) to (c) shall not apply to any
Confidential Information which:

(i) is at the date of this Agreement or at any time after the date of this
Agreement comes into the public domain other than through breach of this
Agreement by the Receiving Party or any Recipient;

(ii) is disclosed to professional advisers (including legal advisers) and
consultants of the Disclosing Party whose duties in relation to the Disclosing
Party or under this Agreement necessarily require the disclosure;

(iii) can be shown by the Receiving Party, to the reasonable satisfaction of the
Disclosing Party, to have been known to the Receiving Party prior to it being
disclosed by the Disclosing Party to the Receiving Party;

(iv) subsequently comes lawfully into the possession of the Receiving Party from
a third party; or

(v) is disclosed in connection with the Listing or in connection with a possible
sale to a third party and the recipient agrees to be bound by substantially the
same terms or is disclosed by Buyer or Parent in any regulatory filings that, in
Buyer’s or Parent’s reasonable determination, required such disclosure.

(e) For the purposes of this Section 11.2, “Confidential Information” means all
information of a confidential nature relating to any of the Company, its
Subsidiaries or a Party or its respective Affiliates disclosed (whether in
writing, verbally or by any other means and whether directly or indirectly) by
one Shareholder (the “Disclosing Party”) to the other Shareholder (the
“Receiving Party”) whether before or after the date of this Agreement.

11.3. Notices.

Any notice given under the terms of this Shareholders’ Agreement shall be in
writing in English and shall be given by personal delivery to the other Parties
by facsimile or by depositing such notice in the mail, registered or certified,
postage prepaid and return receipt requested, as follows:

If to Inure:

Inure Enterprises Limited

Registered office:
Diagorou 4,            
Kermia House, 6th floor, Flat/Office 601,
P.C. 1097, Nicosia, Cyprus

Fax:     

Telephone:     

If to Buyer:

EDN SOVINTEL LLC
1, Kozhevnichesky Proezd, 2nd Floor
Moscow 115114, Russia
Attention: General Counsel
Fax: +7 (495) 797-9306
Telephone: +7 (495) 967-1323

     
with copies to:
 

 
    Moscow Representative Office of Golden TeleServices, Inc.

 
   
1, Kozhevnichesky Proezd, 2nd floor
Moscow, 115114, Russia
Attn:
 

General Counsel

Fax: +7 (495) 797-9306
Telephone: +7 (495) 967-1323

     
If to SFMT:
 

SFMT CIS Inc
 

 
    2831 29th Street, NW Washington, D.C. 20008, USA

 
   
Attn:
  Julia Marx

Fax: +1 (202) 332-4877
Telephone: +1 (202) 332-5997

     
with copies to:
 

 
    Moscow Representative Office of Golden TeleServices, Inc.

 
   
1, Kozhevnichesky Proezd, 2nd floor
Moscow, 115114, Russia
Attn:
 

General Counsel

Fax: +7 (495) 797-9306
Telephone: +7 (495) 967-1323

Any address may be changed by giving notice to the Parties hereto in the manner
provided for in this Section 11.3. The date of receipt of any notice hereunder
shall be the date of personal delivery or receipt of a facsimile (with
confirmation of transmission).

11.4. Successors and Assigns; No Agency.

This Shareholders’ Agreement shall be binding upon and inure to the benefit of
the heirs, personal representatives, transferees, donees, legatees, devisees,
successors and assignees of the Parties. Nothing contained in or relating to
this Shareholders’ Agreement shall be deemed to constitute a partnership or
agency relationship between any of the Parties. No Shareholder may assign its
rights or obligations under this Shareholders’ Agreement except as provided for
herein.

11.5. Performance by Affiliates of the Parties.

(a) Each Party shall procure the performance by its Affiliates of all
obligations under this Shareholders’ Agreement which are expressed to be
performed by such Affiliates of a Shareholder (whether as a Shareholder or
otherwise) and of all obligations under any agreement entered into by any
Affiliate of a Shareholder pursuant to this Shareholders’ Agreement.

(b) SFMT shall procure the performance by Buyer of all obligations under this
Shareholders’ Agreement which are expressed to be performed by the Buyer
(whether as a Shareholder or otherwise) and of all obligations under any
agreement entered into by the Buyer pursuant to this Shareholders’ Agreement. In
addition to the foregoing, SFMT shall be a joint and several obligor with Buyer
in respect of the obligations of the Buyer under Sections 5.2 and 6.2 of this
Agreement.

11.6. Specific Performance.

The obligations undertaken pursuant to this Shareholders’ Agreement may be
enforced by specific performance by any of the Parties, the events of breach not
being remedied by payment of damages. Notwithstanding the foregoing, the Parties
do not waive, and may commence any lawsuit, arbitration or action (including for
collecting damages) to which they are entitled, pursuant to the applicable
legislation and this Shareholders’ Agreement, and hereby expressly undertake to
be bound by any judgment, court orders or any similar acts, which purpose is to
prevent any of the Parties from breaching this Shareholders’ Agreement.

11.7. Further Assurances.

Each Party agrees to perform any further acts and to execute and deliver any
further documents reasonably necessary to or in furtherance of the intent and
purposes of this Shareholders’ Agreement.

11.8. Amendment.

This Shareholders’ Agreement may not be amended or modified unless by the
unanimous written agreement of the Parties.

11.9. Breach.

Each provision of this Shareholders’ Agreement to be performed by a Party shall
be deemed both a covenant and a condition and shall be a material consideration
for the performance of each other Party’s obligations hereunder.

11.10. Remedies.

All rights, remedies, undertakings, obligations, options, covenants, conditions
and agreements contained in this Shareholders’ Agreement or provided by law
shall be cumulative and no one of them shall be exclusive of any other. A Party
may pursue any one or more of its rights, options or remedies hereunder or may
seek damages or specific performance in the event of any other Party’s breach
hereunder, or may pursue any other remedy by law, whether or not stated in this
Shareholders’ Agreement.

11.11. Non-waiver.

No failure by a Party to take action by reason of any default by any other
Party, whether in a single instance or repeatedly, shall constitute a waiver of
any such default or of the performance required of the defaulting Party. No
express waiver by a Party of any provision of this Shareholders’ Agreement or a
default by a Party in any one instance shall be construed as a waiver of the
same provision or default hereunder.

11.12. Attorneys’ Fees.

If any litigation or arbitration is commenced to enforce any of the provisions
of this Shareholders’ Agreement, or to obtain declaratory, injunctive or
specific relief, the prevailing Party shall be entitled to recover actual
attorneys’ fees and costs, including expert witness fees and associated
expenses, and all other costs of litigation or arbitration.

11.13. Indemnification for Breach of Representations and Warranties.

Each Shareholder agrees to indemnify, defend, and hold harmless the other
Shareholder and its Affiliates and their respective officers, directors and
employees from and against any debts, liabilities, obligations, judgments,
claims, losses, damages or deficiency (including interest, penalties, and
reasonable attorneys’ fees) arising out of or resulting from any breach of any
representation and warranty given or made by such Shareholder in this
Shareholders’ Agreement or in any certificate delivered under this Shareholders’
Agreement or the noncompliance with or nonperformance of any agreement,
obligation or covenant of such Shareholder under this Shareholders’ Agreement.

11.14. Indemnification of Parties.

The Shareholders shall take all necessary corporate actions to ensure that the
Company indemnifies to the extent of its assets each Shareholder and its
Affiliates against any and all judgments, fines, claims, debts, obligations,
losses, damages or deficiency (including amounts paid in settlement, interest,
penalties, and reasonable attorneys’ fees) recovered against or imposed upon
such Shareholder by any third party which arise out of any negligent, reckless,
or intentional act or failure to act by the Company or any Subsidiary.

11.15. Conflict with Organizational Documents.

The Shareholders hereby agree that to the extent there are any conflicts between
the provision of the Charter and this Shareholders Agreement, they shall, to the
extent permitted by applicable Russian law, amend the Charter to comply with the
terms agreed in this Agreement. The Shareholders agree not to invoke against
each other the provisions of applicable corporate governance law in Russia, any
provisions of the Charter, resolutions or any provisions of any agreement,
offer, promise or understanding, which may conflict with this Shareholders’
Agreement.

11.16. Governing Law.

This Shareholders’ Agreement is entered into and shall be construed and enforced
in accordance with the laws of the State of New York, excluding any such
legislation which may direct the application of the laws of any other
jurisdiction.

11.17. Dispute Resolution.

Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or invalidity hereof, shall be settled by arbitration
in accordance with the UNCITRAL Arbitration Rules (the “Rules”) as at present in
force. There shall be three arbitrators, with Parent and Buyer (or either of
them if only one is a party to the arbitral proceedings) having the right to
appoint one arbitrator, and Sellers having the right to jointly appoint one
arbitrator, with the third arbitrator being selected by the two Party appointed
arbitrators, or upon any failure to select the third arbitrator within thirty
(30) days from the date that the second of the Party appointed arbitrators has
been selected, then the third arbitrator shall be appointed as provided in the
Rules. The seat and place of arbitration shall be New York City, New York, USA
and the English language shall be used throughout the arbitral proceedings. Any
arbitral award shall be final and may not be challenged in any other arbitral
tribunals located in any other jurisdictions. The successful party shall have
the right to enforce such arbitral award in any court of competent jurisdiction.
The arbitral tribunal shall have authority to consider and include in any
proceeding, decision or award any further dispute properly brought before it by
the parties to the arbitration insofar as such dispute arises out of this
Agreement, but, subject to the foregoing, no other parties or other disputes
shall be included in, or consolidated with, the arbitral proceedings. All
expenses connected with the arbitration, including legal fees and other fees,
incurred by the parties when resolving disputes under this Agreement shall be
payable in accordance with the arbitral award of the tribunal.

11.18. Severability.

If any provision of this Shareholders’ Agreement as applied to any Party or to
any circumstance shall be adjudged by a court or tribunal of competent
jurisdiction to be void or unenforceable for any reason, the same shall in no
way affect (to the maximum extent permissible by law) any other provision of
this Shareholders’ Agreement, the application of any such provision under
circumstances different from those adjudicated by the court or tribunal, or the
validity or enforceability of the Shareholders’ Agreement as a whole.

11.19. Counterparts.

This Shareholders’ Agreement may be executed in more than one counterpart, each
of which shall be deemed an original, but all of which together shall constitute
but one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

IN WITNESS WHEREOF, the Parties have entered into this Shareholders’ Agreement,
as of the date and year first written.

         
EDN SOVINTEL LLC

 
By: /s/ Jean-Pierre Vandromme
Name: Jean-Pierre Vandromme
Title: General Director
SFMT CIS INC.
 
By: /s/ Jean-Pierre Vandromme
Name: Jean-Pierre Vandromme
Title: Authorized Representative

  INURE ENTERPRISES LTD. By: /s/ Marina Abramova Name: Marina Abramova Title:
Authorized Representative ZAO CORTEC By: /s/ Alexander Malis Name: Alexander
Malis Title: Acting General Director

4

Exhibit A

List of Entities used in Business

      Ref. 1   Entity
1.
  ZAO Investelectrosvyaz (Main State Registration Number
1027739249560)
 
   
2.
  ZAO Kabelstroy (Main State Registration Number 1047796903175)

5

Exhibit B

INDICATIVE BUSINESS PLAN

                      2007   2008
Revenue, thousands
  $ 104,004     $ 189,519  
 
               
HomeNet Users, thousands
    332       607  
 
               
EBITDA, thousands
  $ 37,638     $ 79,307  
 
               
Capital Expenditures, thousands
  $ 53,099     $ 46,648  
 
               
Ongoing Funding, thousands
  $ 34,500     $ 22,000  
 
               

6

Exhibit C

FAIR VALUE DETERMINATION PROCEDURE

(1) Initial Period. Upon the exercise of pre-emptive rights, the Shareholders
shall use their best reasonable efforts to mutually determine the value of the
Shares and determine the Fair Value within thirty (30) days (such 30-day period
referred to as the “Initial Period”) after the relevant Trigger Date (being the
date on which a decision to issue new Shares shall have been made by the
Company).

(2) Appraisal Procedure. In the event that the Shareholders cannot agree upon
the Fair Value within the timeframe of the Initial Period, then:



  (a)   each Shareholder at its own expense shall select and appoint an Advisor
from the Panel within fourteen (14) days (the “Appointment Period”) after the
expiration of the Initial Period;



  (b)   within ninety (90) days (the “Determination Period”) after the
expiration of the Appointment Period, each Advisor appointed by each respective
Party shall independently determine the Fair Value, each having done so without
consultation with the other Advisor or having any knowledge of the determination
of the other Advisor;



  (c)   the Fair Value shall be determined as of the Trigger Date according to
internationally accepted criteria and on the following assumptions: (i) the sale
is on a going concern basis between a willing seller and a willing buyer;
(ii) the sale is on the basis that each Share has the same value corresponding
to its proportion of the value of all the Shares of the same class taken as a
whole; and (iii) no additional or reduced value is attached to any holding of
Shares by virtue only of that holding comprising or after purchase conferring or
giving rise to a majority or minority of the total issued share capital of the
Company.



  (d)   the Shareholders shall resolve a difference in valuation between the
Advisor in accordance with the procedures of paragraph 5 below.

(3) Failure to Appoint Advisor. If either Shareholder fails to appoint an
Advisor within the Appointment Period as prescribed above in paragraph 2, or an
Advisor selected by either Shareholder fails to complete a valuation or make a
determination of the fair value within the Determination Period, then the
valuation of the fair value made by the other Advisor that has been appointed by
the other Shareholder shall be binding, final and enforceable on all of the
Shareholders and the Company.

(4) Difference in Valuation. If the determination of the fair value by the
Advisors under paragraph 2(b) differs and the higher value differs from the
lower value by



  (a)   not more than fifteen percent (15%) from the lower valuation, then the
Fair Value shall be an amount equal to the average of both valuations and such
amount shall be binding, final and enforceable on the Parties; or



  (b)   more than fifteen percent (15%) from the lower valuation, then within
fourteen (14) days after the expiry of the Determination Period, the Advisors
selected by the Parties shall select and appoint a concluding Advisor (the
“Concluding Advisor”) from the Panel. If the Advisors fail to select a
Concluding Advisor within fourteen (14) days after the expiration of the
Determination Period, such Concluding Advisor shall be selected by Company at
its own expense from among the Panel.

(5) Concluding Advisor. The Concluding Advisor shall determine the fair value of
the Shares as quickly as practical, but in any event, not later than ninety
(90) days from the date of the appointment of the Concluding Advisor. The
appraisal of fair value by the Concluding Advisor shall not be lower than the
lowest valuation made by an Advisor under paragraph 2(b), nor higher than the
highest valuation made by an Advisor under paragraph 2(b). Where such valuation
by the Concluding Advisor falls beyond the range of the lowest valuation or the
highest valuation made during the Determination Period, then the Fair Value
shall be equal to that value (either the highest or the lowest), which is
closest to the Concluding Advisor’s valuation. Such value shall be the Fair
Value, which shall be binding and final on the Parties.

(6) Access to Records. The Advisor, during the Determination Period, shall have
access to all financial information, as well as all books and records and such
other information of the Company and its Subsidiaries as may be required in
order to conduct and complete a valuation. The Advisor shall also have full
access to all financial information and all books and records and such other
information as may be required in order to conduct and complete a valuation of
the Company and its subsidiaries.

(7) Validity. The determination of Fair Value shall be effective for ninety
(90) days (after its determination in accordance with this Exhibit).

7